Title: To George Washington from Mordecai Gist, 24 November 1780
From: Gist, Mordecai
To: Washington, George


                        
                            Dear Sir,
                            Baltimore 24 November 1780
                        
                        Your favor of the 13th Instant came to hand Yesterday. Our Assembly have ever since my last been unhappily
                            engag’d in a dispute respecting the power of the House of Delegates, to call their members to the Bar to Answer for
                            Misdemeanours committed out of the House during the Sessions parties ran high, and the Members were much inflamed on the
                            case of Mr James Hindman, who was called to the Bar for speaking freely of the public character of Mr Sam. Chase and
                            other Members in a Tavern: Mr Hindman refusing to make the concesions directed by the House was put in custody of the
                            Serjeant at Arms where he still remains.
                        A Committee of the House is now sitting on the requisition of Genl Greene a Copy of which I have the Honor to
                            enclose you, as also a copy of my letter to them on that Subject. I flatter myself from the disposition of some of the
                            Committee that a report will be made Similar to the Measures proposed, & that it will meet the concurrence of
                            the House.I send your Excellency also a return of the Troops from this state, serving in the Southern department, with a
                            copy of Major General Greens requisition to the Delaware state to which place I shall proceed agreeable to my Orders to
                            press its speedy & effectual execution. I have the Honor to be With perfect Respect & Esteem Yr
                            Excellencys Mo. Obdt Servant
                        
                            M. Gist

                        
                     Enclosure
                                                
                            
                                Sir,
                                
                                    c.10 November 1780
                                
                            
                            It Appears by the last returns of our Troops that the State of Maryland want 1951 Men exclusive of the
                                State Regiment to Compleat their quota agreable to the Establishment made by Congress the 21st Ult. I beg leave to
                                Offer a few thoughts on a plan for raising them which I submit to the consideration of the Committee with every
                                sentiment of deference, and respect.
                            Suppose the number of Inhabitants in the State to be 30,000 that Number divided into 2,000 Classes will
                                give 15 Men to each, the property in each of those Classes to be proportion’d as equal as possible and each Class
                                calld on to furnish One Man by a fix’d period of time, to serve during the War. Otherwise to be subjected to a Draught
                                every Recruit or Substitute so furnished should continue in his Regiment as the representative of that Class during
                                the War, and in case of Death Desertion &c. the Class whose Representative he was Shall furnish another in
                                his place on report of the Commanding Officer, who shall transmit the name of such Soldier, Specifying the County he
                                did belong to, to the Governor & Council of the State who shall require the Lieutenant of such County to Order
                                such Classes to furnish another Man within one Month from the date of such requisition, or become Subject to a Draught
                                as Afsd.
                            by this Plan we may always count upon 2,000 Men in the Field, agreeable to the present Establishment Five
                                Commission’d Officers & five drums & fifes must remain in the State to Recruit these may be constantly
                                employed in adding to the 2000 Draughts by voluntary Enlistments, and in receiveing such deficiencies of Men as the
                                Lieutts of the Counties may be calld on for. it will also engage every Citizen to be equally interested in the Success
                                of Our Arms or event of an Action, and prevent the Inequitous practice of furnishing bad Men for the Army, in whose
                                Services or Integrity no Confidence can be Placed. The recent examples of this practice and its Consequences are
                                evident in the Recruits raised for the State Regiment as the whole Number of Troops now in service by Virtue of the
                                last Draught Amount to no more than 381 Men large numbers having Deserted immediatly after the reception of the Bounty
                                Money and perhaps stand protected even by the Class who furnished them no Abuses of this kind can happen when each
                                Class are Obliged to continue their representative in the Field, as it will effectually prevent the harbouring and
                                concealing Deserters, give respectability to our Line and (I hope) general Satisfaction to the good people of the
                                State.
                            I shall think myself happy if in this essay I have Offered any thing that may throw a light on the
                                Important Subject now under your Consideration. Permit me to Assure you that I am with perfect Respect and Esteem Sir
                                Your Most Obdt Servt
                            
                                M. Gist
                            (Copy)
                        
                        
                     Enclosure
                                                
                            
                                November 10th 1780
                            
                            1st That the State complete their Five Regiments of Infantry agreeable to the establishment made by
                                Congress, the 21st of September, as soon as possible.
                            2dly That they Cloath, Arm and Equip them fit for actual service. The Arms will be replaced as soon as
                                they can be forwarded from the Eastern States.
                            3dly That they immediatly furnish One hundred good road Waggons with four Horses a Waggoner and Harness
                                complete to Each.
                            4thy That the State immediatly furnish Sixty good dragoon Horses for Major Lee’s Legion. These horses must
                                be of the best kind, or they will be unsuitable for the Service they are Intended.
                            5thly That the State immediatly raise twenty two Men to serve in the Corps of Artificers, of whom ten
                                should be Carpenters six Blacksmiths four Wheelwrights and two harness makers.
                            6thly That they furnish immediatly One Thousand Pounds in specie for the purpose of procuring
                                Intelligence.
                            7thly That the State give every necessary Aid to the D  Quarter Master for the State, in forwarding all
                                Stores for the Southern Army upon his application.

                        
                        
                     Enclosure
                                                
                            
                                
                                    c.10 November 1780
                                
                            
                            Requisition made to the State of Delaware for the use of the Southern Army (Copy)
                            1st That the State immediatly fill up their Regiments agreeable to the establishment of October 21st and
                                that they Cloath, Arm, and Equip them for a winters campaign, and furnish them with tents knapsacks and canteens.
                            2dly That the State furnish forty good road Waggons with a driver four Horses and harness complete to
                                each.
                            3dly That the State furnish twenty Artificers to join those belonging to the Southern Army and they be of
                                the following Occupation ten Carpenters, four blacksmiths, four wheelwrights, one Sadler and One harness maker.
                            4thly That they furnish immediatly Two thousand Pounds in Specie or the Value thereof for use of the
                                Military chest in the Southern Department.

                        
                        
                    